FILE COPY




                                       M A N D A T E

TO THE 112TH DISTRICT COURT OF PECOS COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on December 9, 2014, the cause
upon appeal to revise or reverse your judgment between

P. A. G.,                                                             Appellant,

No. 08-14-00231-CV                    and

TEXAS DEPARTMENT OF FAMILY AND                                        Appellee,
PROTECTIVE SERVICES,

was determined; and therein our said Court made its order in these words:

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

       It has been determined that Appellant is indigent for purposes of appeal; therefore, this

Court makes no other order with respect to the payment of costs on appeal. This decision shall

be certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this April 29, 2015.

                                                   Denise Pacheco, Clerk




Trial Court No. P-11572-112-CV